DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 06/14/2022 is acknowledged. Claims 11 and 17-20 are newly canceled.
Claims 7-10, 12-16, 21 and 22 are pending.

Specification
The amendment to the title of the invention is acknowledged. The title has been amended as suggested by the examiner: TREATMENT OF HEART FAILURE WITH PRESERVED EJECTION FRACTION. Thus, the objection to the specification as set forth in the Office action mailed 02/16/2022, is withdrawn.

Rejections Withdrawn
All rejections made over claims 11 and 17-20 are hereby withdrawn in response to Applicant’s cancelation of those claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Turner on 07/15/2022.
The application has been amended as follows: 
Please amend claim 16 to depend from claim 15: “The method according to claim 15…”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The claims require treating a subject with HFpEF or at risk of said heart failure or aortic stenosis. Note that the phrase “said heart failure” in line 5 of claim 8 is interpreted as being limited to HFpEF, and not heart failure generally. The prior art of Marounouchi et al. teach a rat model that has undergone coronary artery ligation (CAL), in which the ejection fraction in the CAL rats was about 24% and 39% (see Table 4 at p. 145), which are values that indicate reduced ejection fraction (EF). While there are similarities in the phenotype of HFpEF and heart failure with reduced ejection fraction (HFrEF), one difference is that EF is in the normal range in HFpEF. For this reason, one having ordinary skill in the art at the time of the filing of the invention would not be motivated to treat patients with HFpEF or at risk for HFpEF with a drug tested in animals with reduced EF. See the reference by Borlaug and Redfield (Circulation. 2011; 123:2006-2014), which teaches that the disorders are distinct and should be treated differently (see p. 2006, right column, first and last paragraphs). See particularly, p. 2007, right column of Borlaug and Redfield:
If HFpEF and HFrEF were part of the same HF disease spectrum, they would be expected to respond similarly to treatment. However, medications that have been shown to produce unequivocal improvements in HFrEF have not produced similar beneficial effects in HFpEF.

See also the reference by Roh et al. (Circ Res Author Manuscript PMC 2018—on IDS filed 01/24/2022), which outlines the complexity of teaching HFpEF.
Sanbe et al. (PLoS ONE 4(4): e5351. doi:10.1371/journal.pone.0005351) teach that administration of geranylgeranylacetone (GGA), which they characterize as a potent heat shock protein (HSP) “inducer”, to mice with an R120G missense mutation in α-β-crystallin (a small HSP protein) that leads to inhibition of interstitial fibrosis, cardiac hypertrophy and an improvement in cardiac function (see abstract; also p. 2, left column, 3rd full paragraph; p. 6, paragraph bridging left and right columns). The R120G transgenic mice have ejection fraction in the normal range (see p. 6 at Table 1), which suggests that these animals could be a model for HFpEF or aortic stenosis. Sanbe et al. suggest the R120G “recapitulates the DRM [desmin-related cardiomyopathy] pathology” (see p. 6, left column), which appears to be associated with interstitial fibrosis, since the administration of GGA reduces it (see p. 2, left column, 3rd paragraph). However, Aoki et al. (Circ J 2011; 75: 2605-2613) teach that interstitial fibrosis is a poor predictor of heart failure with preserved ejection fraction (HFpEF), thus the prior art at or before the time of the filing of the invention taught that it would not be expected that interstitial fibrosis predicts HFpEF. See p. 2610, Figure 3 and Discussion of Aoki and colleagues, who state that although collagen volume fraction (CVF) was similar between HFpEF and HFrEF groups, it “was an independent predictor of all-cause death and cardiac events in the HFREF group but not in the HFPEF group; and…was significantly correlated with LVEDP in the HFREF group but not in the HFPEF group”. By extension, these teachings suggest that interstitial fibrosis in the R120G mouse model would not necessarily be expected to model HFpEF. Further, Aoki et al. teach that the two conditions, HFpEF and HFrEF, respond differently to treatment (see p. 2611, right column, last paragraph of Aoki and colleagues):
In contrast, HFpEF seems to be a very different condition from HFrEF in terms of response to medical treatment. Although ARB and ACEI could decrease myocardial fibrosis in HFpEF, large clinical trials failed to demonstrate any beneficial effects of ARB or ACEI (eg, irbesartan, candesartan, enalapril, and valsartan) in patients with HFpEF. This is consistent with the present finding that no significant correlation was noted between myocardial fibrosis and cardiac events in the HFpEF group, suggesting that the prognostic impact of myocardial fibrosis might be small in HFpEF (citations omitted by examiner).

The post-filing date art of Zhang et al. (Science advances, (20190500) Vol. 5, No. 5, pp. eaaw 5870. Electronic Publication Date: 22 May 2019) teach that R120G mice have some similarities with HFpEF, noting “[h]uman cardiac proteinopathies, including those caused by the CryABR120G mutation, often present in the clinic as restrictive cardiomyopathy, a cousin, if not an etiology, of HFpEF” (p. 12, left column, 1st paragraph—citation omitted by examiner). However, the R120G model was not recognized prior to the effective filing date as mimicking HFpRF. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-10, 12-16, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649